Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1.  Applicant’s election without traverse of Group I in the reply filed on July 12, 2022 is acknowledged.
                                             Status of the Application
2.  Claims 1-7 are considered for examination. Claims 8-9 are withdrawn from further consideration as being drawn to nonelected group.
                                                         Priority 
3.  This application filed on October 16, 2018 claims foreign priority to JP2017-214816 filed on November 07, 2017. 
                                                     Informalities
4. The following informalities are noted:
      (i) Claim 2 recites ‘probabilit’ in line 3. It is a typo error, would have been ‘probability’. Appropriate correction is required.
                                          Objection to the Specification
5.  The disclosure is objected to because of the following informalities: 
             (i) the use of the term (Fluorescent dyes on page 28, line 14-22; nonionic surfactants on page 92, line 2-5), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
                   The trademarks are not followed by generic names.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


             A. Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janaway et al. (US 2014/0248623). 
        Janaway et al. teach a detection accuracy identifying method of claim 1, for identifying a detection accuracy for a testing target nucleic acid, the method comprising: identifying a detection accuracy ability of the testing target nucleic acid using a standard substance that comprises a known number of nucleic acid molecule and based on a probability at which the known number is detected (para 0040-0041, 0043, 0113-0121, 0048-0049, 0128-0142, 0033-0034, 0037).
    With reference to claims 2-3, Janaway et al. teach the identifying the detection ability of the testing target nucleic acid is based on the probability at which the known number of nucleic acid molecule is detected and a probability distributions, a Poisson distribution (para 0033, 0118-0121, 0131).
     With reference to claims 4-5, Janaway et al. teach that the known number is 10 or less and comprises two or more different integers (para 0095).
        With reference to claims 6, Janaway et al. teach that the known number of nucleic acid molecule is introduced into a cell (para 0095). For all the above the claims are anticipated.
                B.  Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amiss et al. (WO 2016/160823).
    Amiss  et al. teach a detection accuracy identifying method of claim 1, for identifying a detection accuracy for a testing target nucleic acid, the method comprising:
identifying a detection accuracy ability of the testing target nucleic acid using a standard substance that comprises a known number of nucleic acid molecule and based on a probability at which the known number is detected (page 5, line 30-33, page 6, line 1-6, page 13, line 11-19, page 20, line 25-33, page 21, line 1-30).
    With reference to claims 4-5, et al.  Amiss et al. teach that the known number is 10 or less and comprises two or more different integers (page 11, line 6-12).
         With reference to claims 6-7, Amiss et al. teach that the known number of nucleic acid molecule is introduced into a cell, wherein the cell is yeast cell (page 6, line 16-24). For all the above the claims are anticipated.
C.  Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashiko et al. (WO 2018/110438).
Note: Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
      Mashiko et al. teach a detection accuracy identifying method of claim 1, for identifying a detection accuracy for a testing target nucleic acid, the method comprising:
identifying a detection accuracy ability of the testing target nucleic acid using a standard substance that comprises a known number of nucleic acid molecule and based on a probability at which the known number is detected (para 61, no. 23-25, para 0042-0060).
     With reference to claims 2-3, Mashiko et al. teach the identifying the detection ability of the testing target nucleic acid is based on the probability at which the known number of nucleic acid molecule is detected and a probability distributions (Poisson distribution) (para 0058-0060, table 1).
    With reference to claims 4-5, Mashiko et al. teach that the known number is 10 or less and comprises two or more different integers (para 0056-0060).
With reference to claims 6-7, Mashiko et al. teach that the known number of nucleic acid molecule is introduced into a cell, wherein the cell is yeast cell (para 0021). For all the above the claims are anticipated.
                                                    Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637